 


109 HR 3409 IH: Federal Tax Withholding Act of 2005
U.S. House of Representatives
2005-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3409 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. Hostettler (for himself, Mr. Burton of Indiana, Mrs. Cubin, Mr. Cannon, Mr. Tancredo, Mr. Pence, Mr. Flake, Mr. Bartlett of Maryland, Mr. Wilson of South Carolina, Mrs. Jo Ann Davis of Virginia, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the withholding of income and social security taxes. 
 
 
1.Short titleThis Act may be cited as the Federal Tax Withholding Act of 2005. 
2.Repeal of withholding of income and social security taxes 
(a)In generalThe following sections of the Internal Revenue Code of 1986 are hereby repealed: 
(1)Section 3102 (relating to deduction of social security tax from wages). 
(2)Section 3202 (relating to deduction of railroad retirement tax from compensation). 
(3)Chapter 24 (relating to income tax withholding). 
(b)Requirement of estimated tax payments for employee social security taxesSubsection (f) of section 6654 of such Code is amended by striking minus at the end of paragraph (2) and inserting plus, by redesignating paragraph (3) as paragraph (4), and by inserting after paragraph (2) the following new paragraph: 
 
(3)the taxes imposed by section 3101(a) and 3201(a), minus. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid after the date of the enactment of this Act. 
 
